Citation Nr: 1445125	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of Epstein-Barr virus (EBV) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to March 1982

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.

In the April 2009 rating decision, the RO denied claims of entitlement to service connection for residuals of mononucleosis, EBV secondary to residuals of mononucleosis, shingles secondary to EBV, and back spasms secondary to shingles.  The Board notes, however, and as the Veteran contended during his May 2014 hearing, the claim is one of service connection for residuals of in-service EBV exposure.  Thus, the Veteran's claim has been recharacterized as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) document an August 1976 in-service diagnosis of mononucleosis.  During his May 2014 hearing, the Veteran contended that EBV causes mononucleosis, his in-service mononucleosis diagnosis shows that he was exposed to EBV during service, he was diagnosed with EBV postservice, and EBV has resulted in back spasms, shingles, fatigue, and gastrointestinal problems that had onset in the mid-1990s.

Apparently, the EBV can cause mononucleosis, which the Veteran had in service, but it is unclear if the virus remains in the body and/or whether it can produce residual impairment.  These questions were not answered in the VA examination conducted in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, additional records of treatment that are relevant to the claimed disability.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

2.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine whether the Veteran has any residuals from the virus that caused his in-service episode of mononucleosis.  

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's in-service reports.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

In offering the opinion, the examiner should address whether the EBV is implicated in any in-service illness the Veteran experienced, particularly his episode of mononucleosis, and whether an EBV to which he may have been exposed in service, has produced any current disability, particularly his claimed recurrent back spasms, neurological conditions, shingles, skin conditions, fatigue, and/or gastrointestinal conditions.

3.  Readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



